                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


STACY POWER and                    : CIVIL ACTION
AL B. HILL, as Receiver for        : NO. 18-02094
Credit Nation Capital, LLC,        :
                                   :
     Plaintiffs,                   :
                                   :
v.                                 :
                                   :
ERIE FAMILY LIFE INSURANCE         :
COMPANY,                           :
                                   :
     Defendant.                    :


                          M E M O R A N D U M


EDUARDO C. ROBRENO, J.                               August 1, 2019



            Plaintiff Stacy Power (“Power”) is the owner of a life

insurance policy (“the policy”) that Erie Family Life Insurance

Company (“Erie”) issued to Stephen Creighton (“Creighton” or

“the insured”).     At some point in the past, Creighton sold his

interest in the policy to Credit Nation Capital, LLC (“Credit

Nation”).   Power bought the policy as an investment from Credit

Nation, and named the Power Living Trust as the beneficiary.

            The policy terminated when Power did not make timely

premium payments.     Power claims that the termination was in

breach of the terms of the policy.     He also claims that the
termination was improper based on principles of promissory

estoppel and equity.     He seeks reinstatement of the policy.

            Plaintiff Al Hill (“Hill”) is the court-appointed

receiver of Credit Nation.     Hill also seeks reinstatement of the

policy.

            For its part, Erie seeks declaratory judgment that the

policy was properly terminated, and that Erie is not required to

reinstate the policy.

            Present before the Court are Plaintiffs’ Motion for

Partial Summary Judgment, and Erie’s Motion for Summary

Judgment.    For the reasons set forth below, the Court will grant

Erie’s Motion for Summary Judgment as to Power’s claims, dismiss

Hill’s claims for lack of standing, and deny Erie’s counterclaim

for declaratory judgment as moot.

I.   BACKGROUND

            In 2005, Erie issued to Creighton a life insurance

policy on his life.     ECF No. 48 Ex. A.   In 2015, the policy was

bought by James Torchia and Marc Celello, with both owners

listed as beneficiaries.     See ECF No. 47 Ex. A-2; ECF No. 48 Ex.

C.   Torchia and Celello listed the same address in Woodstock,

Georgia (the “Georgia address”).       ECF No. 47 Ex. A-2.   Erie

mailed a confirmation of the change of ownership to Torchia at

the Georgia address, stating that “[t]he payor has been changed




                                   2
to James Torchia.”     Id. Ex. C.   The payor address is where the

owner wants to receive non-payment notices.

          In January 2016, Power bought the policy from Torchia

and Celello via their company Credit Nation Capital, LLC.        ECF

No. 47 Exs. A-4, C, D; ECF No. 48 Ex. D.     The change of

ownership form identified Power’s address as the same Georgia

address as Torchia and Celello, and the form listed Power Living

Trust as the sole beneficiary, with an address in Yonges Island,

South Carolina (the “South Carolina address”).      ECF No. 47 Ex.

A-4.   Erie mailed a confirmation of the change of ownership and

beneficiary to Power at the Georgia address.     ECF No. 48 Ex. D.

          The purchase agreement between Power and Credit Nation

made Power responsible for all future premium payments, while

Credit Nation would retain the file for management purposes.

ECF No. 47 Ex. B-1.    However, pursuant to an oral agreement (not

otherwise described by the parties), Credit Nation agreed to pay

the premiums on the policy for the first four years.      Id. Ex. C

at 21, 29, 31-32.     Credit Nation made payment that kept the

policy in force until March 2017.

          In April 2016, Credit Nation was placed into

receivership under a receivership order issued by the United

States District Court for the Northern District of Georgia for

alleged fraudulent investment schemes.      See SEC v. Torchia, 922



                                    3
F.3d 1307, 1312 (11 Cir. 2019).       Hill was appointed as the

receiver ECF No. 47 Ex. B-4.

           Power became concerned about his investment after

hearing rumors of problems with Credit Nation.       In May 2016,

Power placed a call to Erie and “requested that the payor

address remain the same [Georgia address] but that the owner

address be updated” to Power’s address the South Carolina

address.   ECF No. 47 Ex. A-8, C at 51-52.      According to Power,

but disputed by Erie, Power also asked Erie’s agent to contact

him “in case anything was to happen” to the policy, and the

agent told Power that “nothing would happen to the policy

without [Power] being notified.”       ECF No. 48-2 ¶ 14.   After

Power’s phone call, Erie sent a letter to Power at the South

Carolina address confirming “a change of address was processed

on [the] policy.”    ECF No. 48 Ex. J.

           After Credit Nation had been placed in receivership,

Hill became the administrator of the policy, and was tasked with

disposing of the assets in which Credit Nation had an interest.

Id.   Hill offered to Power the same terms provided in the

receivership order for retaining ownership of the policy.         ECF

No. 47 Ex. B-5, C.    If Power accepted the terms, Power would be

responsible for all future premium payments.

           On June 21, 2016, Power accepted the terms and mailed

the acceptance form to Hill.    ECF No. 48 Ex. I.    On June 26,

                                  4
2016, Credit Nation emailed Power stating that it had received

the acceptance letter and payment required by the receivership

order.    ECF No. 47 Exs. B-6, E (Power’s admission that he

received the email).   The email told Power to “be sure to update

[Erie] with your name and address as the premium payor on

record.   You will want to make sure you receive any and all

correspondence from [Erie] regarding your policy.      The current

paid-to-date on your policy is: 03/24/2017.”    Id.

           Despite the email’s express instruction, Power did not

request Erie to change the address of the payor from the Georgia

address to the South Carolina address.    ECF No. 47 Ex. C.

           In February and April of 2017, Erie sent notices to

Power at the payor address on file--the Georgia address--stating

that a premium payment was due under the policy.       ECF No. 47

Exs. A-10, A-11, A-12.    Power apparently did not receive these

notices and did not pay the premium on time.    Consequently, at

the end of the grace period, the policy terminated according to

its terms.   ECF No. 47 Exs. D, F.

           At the end of June 2017, Power called Erie to make a

payment but was informed that the policy had terminated.       ECF

No. 48 Ex. R.   Furthermore, because an additional, non-policy

“easy reinstatement” period had run, Erie required a

reinstatement application.    Id.; ECF No. 48 Ex. Q.    Erie



                                  5
rejected Power’s request to waive this requirement.      See ECF No.

48 Ex. S.

            In September and October 2017, Erie contacted

Creighton to offer him the chance to apply for reinstatement.

ECF No. 48 Ex. T.      Creighton applied but Erie declined to

reinstate the policy due to Creighton’s current tobacco use and

medical history.      ECF No. 47 Exs. A-15, A-16.

II.   DISCUSSION

            Summary judgment is appropriate if there is no genuine

dispute as to any material fact and the moving party is entitled

to judgment as a matter of law.      Fed. R. Civ. P. 56(a).

            Jurisdiction is based on diversity of citizenship in

that Erie is a Pennsylvania corporation, Power is a citizen of

South Carolina, and Hill is a citizen of Georgia.      28 U.S.C.

§ 1332.

            As a threshold matter, both sides base their arguments

in Pennsylvania law; the policy was issued to a Pennsylvania

resident (Creighton) by a Pennsylvania corporation (Erie).

Thus, the Court will apply Pennsylvania law in this case.

      A.    Hill’s Claims

            Hill, as the Receiver for Credit Nation, lacks Article

III standing.      To establish Article III standing under the

Constitution, a party must have suffered an injury that is

“concrete, particularized, and actual or imminent; fairly

                                    6
traceable to the challenged action; and redressable by a

favorable ruling.”     Monsanto Co. v. Geertson Seed Farms, 561

U.S. 139, 149 (2010).     Furthermore, a party must meet certain

prudential requirements, including that he assert his own legal

interests rather than those of a third party.     See Lexmark

Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118,

126 (2014); Adams v. Governor of Del., 922 F.3d 166, 176 (3d

Cir. 2019).

            The record shows that Power bought the policy from

Credit Nation in January 2016, but apparently Credit Nation

retained some interest in the policy.     In June 2016, the

Receivership transferred to Power whatever interest Credit

Nation had retained in the policy, including any obligations

Credit Nation had to make premium payments.     Therefore, after

June 2016, Credit Nation (and the Receivership) no longer had

any legal or equitable interest in the policy.     Under these

circumstances, the Receivership suffered no injury-in-fact when

the policy terminated in April 2017.     Hill’s suit on behalf of

the Receivership will be dismissed for lack of standing.

    B.      Power’s Claims

            Power asserted myriad causes of action and theories of

recovery:     breach of contract; promissory estoppel; “equitable

relief;” negligence; and attorney’s fees.




                                   7
          1.   Contract

          It is undisputed that Power instructed Erie to send

payment notices to the Georgia address.     This instruction was

never countermanded by Power, even after receiving an email from

Credit Nation expressly informing Power of his need to correct

the payor address.   As far as Erie was concerned, the Georgia

address was the only location to which notices were to be sent

to the payor, in this case Power.

          Under the plain terms of the policy, payment of a

premium is required to be made before the expiration of 31 days

after that premium’s payment date.     If the premium was not

received, the policy would terminate.     And if the policy owner

wanted to reinstate the policy, the reinstatement provisions

would have to be met.     Moreover, the policy placed no

requirement on Erie specifically to notify Power of payment due

dates.   Nevertheless, Erie sent Power two notices as a reminder

that payment must be made in the time-frame allowed by the

policy in order to keep the policy in force.

          Power argues that Pennsylvania law1 required Erie to

provide notice of termination because the policy did not

automatically terminate.     Power is incorrect.   By its plain


1         Power does not argue that Erie owed a fiduciary duty
to Power in that Power is not the insured under the policy. Nor
does he contend that Erie owed Power a heightened duty of care
under Pennsylvania law.

                                   8
terms, the policy terminated 31-days after the date on which a

premium was due if the premium remained unpaid.      Furthermore,

the cases cited by Power are inapposite, in that they concern

group health insurance policies, not an individual life

insurance policy.

         In short, neither the terms of the policy nor any

provision of Pennsylvania law require a notice of termination to

be sent to Power before the policy would terminate for non-

payment of premiums.

         Power argues that Erie did not act in good faith by

failing to take certain actions before the policy terminated.

Good faith is defined in Pennsylvania as “[h]onesty in fact in

the conduct or transaction concerned.”       Somers v. Somers, 613

A.2d 1211, 1213 (Pa. Super. Ct. 1992) (quoting 13 Pa. Cons.

Stat. § 1201).   Examples of bad faith can include “evasion of

the spirit of the bargain, lack of diligence and slacking off,

willful rendering of imperfect performance, abuse of a power to

specify terms, and interference with or failure to cooperate in

the other party’s performance.”       Id. (quoting Restatement

(Second) of Contracts, § 205 cmt. d (1981)).

         For evidence of lack of good faith, Power points to

Erie’s own internal business practices which provide guidance to

Erie’s employees as to what steps to take when correspondence

sent by Erie is returned undelivered.       See ECF No. 47 Exs. A-13,

                                  9
A-14.    But Power’s attempt misses the mark.    Assuming that

Erie’s internal business practices apply to correspondence with

a payor (as opposed to an insured), whether Erie failed to

follow them in this case is not material.       Erie’s internal

business practices are to assist Erie and its employees with

internal operations and administration, and they do not create a

duty on the part of Erie which may be enforced by a third-party

payor.    Nor do they modify or supplement the express terms and

obligations under the policy.2

           In any event, Erie did send two payment reminder

notices to Power at the payor address that he had designated.

That the notices went to an address where Power did not receive

them, Power has no one to blame but himself.

           Under the undisputed facts here, Power cannot show

that Erie acted in bad faith by inter alia evading the spirit of

the bargain, lacking diligence, slacking off, or interfering

with Power’s performance.    Indeed, the record shows that it was

Power who lacked diligence by failing to notify Erie of the

correct payor address.

           No reasonable jury could find that Power was excused

from making payments under these circumstances.



2         To the extent that business practices could be
material where a fiduciary relationship exists, Power is not so
situated. See supra n.1.

                                 10
         2.   Promissory Estoppel & Equitable Relief

         The plain terms of the policy also preclude recovery

under promissory estoppel and the issuance by the Court of

equitable relief.   Pennsylvania law does not allow relief for a

claim of promissory estoppel when it contradicts, modifies, or

supplements an enforceable contract.   Carlson v. Arnot-Ogden

Mem’l Hosp., 918 F.2d 411, 416 (3d Cir. 1990) (applying

Pennsylvania law); see also W. Chester Univ. Found. v. MetLife

Ins. Co. of Conn., 259 F. Supp. 3d 211, 222 (E.D. Pa. 2017) (“As

Plaintiff does not contest the validity of the Policies at

issue, this Court must dismiss Plaintiff’s claim for promissory

estoppel as a matter of law.”); Tomlinson v. Checkpoint Sys.,

Inc., No. CIV.A. 06-2205, 2008 WL 219217, at *6 (E.D. Pa. Jan.

25, 2008) (“Promissory estoppel should not be used to supplement

or modify a written, enforceable contract.”).

         Power claims that he asked Erie’s agent to contact him

“in case anything was to happen” to the policy and the agent in

turn promised that “nothing would happen to the policy without

[him] being notified.”   ECF No. 48-2 ¶ 14.   Such a promise, if

one was made by Erie’s agent is broad and vague, and is too

indefinite to be enforced.   See, e.g., C & K Petroleum Prod.,

Inc. v. Equibank, 839 F.2d 188, 192 (3d Cir. 1988) (holding that

an action for promissory estoppel could not be maintained where

premised on a “broad and vague” promise “to administer the main

                                11
checking account . . . in the normal, banking fashion”); MRO

Corp. v. Humana Inc., 383 F. Supp. 3d 417 (E.D. Pa. 2019)

(“Under Pennsylvania law, . . . [t]here must be an express

promise . . . ; a ‘broad or vague implied promise’ will be

deemed insufficient.    To qualify as an express promise, . . .

the promise must indicate with ‘reasonable certainty’ the intent

of the parties.”).

            Nor will invoking general notions of equity save

Power.     The express terms of the policy terminate it for non-

payment of a premium, and it is undisputed that Power did not

timely make payment.     There is no inequity in enforcing the

plain terms of the policy.

            3.   Negligence

            Power cannot bring a claim for negligence because his

claim is barred as a matter of law by the economic loss rule.

Under Pennsylvania law, the economic loss rule bars recovery if

the allegedly-breached duty arises under a contract between the

parties.    Dittman v. UPMC, 196 A.3d 1036, 1054 (Pa. 2018)

(explaining that the bar to recovery turns on whether the duty

arises from a contact or the duty is independent of a contract);

see also Duhring Res. Co. v. United States, No. 18-1289, 2019 WL

2359392, at *4 (3d Cir. June 4, 2019) (discussing the economic

loss rule as explained in Dittman).




                                  12
         4.   Economic Loss

         Power argues that Erie “is prohibited from raising the

economic loss rule as a defense . . . because it is time barred

and without permission from this Court,” citing Federal Rule of

Civil Procedure 12(b).   ECF No. 56 at 18.   However, this

argument lacks merit because economic loss is not an affirmative

defense that can be waived, but is more “akin to a challenge

that a party has failed to state a claim upon which relief can

be granted,” which can be asserted at trial.    See Sayre v.

Customers Bank, No. CV 14-3740, 2017 WL 2439551, at *9 (E.D. Pa.

June 6, 2017); see also Keokuk Glycerin, LLC v. Midwest Labs.,

Inc., No. 3:14-CV-111-JAJ-HCA, 2015 WL 12866981, at *3 (S.D.

Iowa May 22, 2015) (“The economic loss doctrine, however, is not

a defense which must be affirmatively alleged.”).

         5.   Attorney’s Fees

         Finally, because Power does not prevail on any of his

substantive claims, Power cannot recover attorney’s fees (under

any state’s law).

    C.   Erie’s Counterclaim

         Erie seeks a declaratory judgment that Erie properly

terminated and properly declined to reinstate the policy, and

that Erie is not required to reinstate the policy.    ECF No. 22,

Counterclaim ¶¶ 29-31.




                                13
         Erie’s counterclaim is rendered moot by the entry of

judgment against Power and in favor of Erie on Power’s claims.

Accordingly, in the Court’s exercise of discretion, see 28

U.S.C. § 2201(a), Erie’s counterclaim for declaratory judgment

will be dismissed.

III. CONCLUSION

         Erie prevails in this lawsuit.   Hill lacks standing to

bring claims against Erie on this policy in which he has no

interest and has suffered no injury-in-fact.     There is no

genuine issue of material fact as to at whose door lies the

blame for the termination of the policy, and Erie is entitled to

judgment as a matter of law on Power’s claims.    Finally, because

summary judgment will be awarded in favor of Erie and against

Power on Power’s claims, Erie’s counterclaims for declaratory

judgment will be dismissed as moot.

         An appropriate order follows.




                               14
